 Case 1:21-cv-00067-PLM-RSK ECF No. 5, PageID.52 Filed 03/19/21 Page 1 of 1




                           MarUNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

STEPHEN A. MITCHELL,

                      Plaintiff,                   Case No. 1:21-cv-67

v.                                                 Honorable Paul L. Maloney

BUREAU OF HEALTH CARE SERVICES
et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:    March 19, 2021                            /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
